FIRST AMENDED CORPORATE OFFICER CONSULTING

ENGAGEMENT AGREEMENT







THIS FIRST AMENDED CORPORATE OFFICER CONSULTING AND ENGAGEMENT AGREEMENT made
effective this 1st day of July, 2014 by and between Rangeford Resources, Inc.
(the “Company”), with an address of 556 Silicon Drive, Suite 103, Southlake, TX
76092, and Colin C. Richardson (the “Consultant”), with an address of: 11508
Southerland Drive, Denton, TX 76207.




WHEREAS, the Company desires the Consultant to take a leadership role in guiding
the corporation to profitability and increased revenues as well as implementing
an overall corporate strategy; and




WHEREAS, Consultant has expertise in the area of creating and implementing
corporate strategy and guiding companies to profitability and is willing to act
as a President to the Company upon the terms and conditions set forth in this
Agreement;




WHEREAS, the Parties hereto previously entered into that certain Corporate
Officer Consulting and Engagement Agreement (“Previous Agreement”), dated
October 1, 2013; and




WHEREAS, the Parties hereto desire to amend and restate the compensation
provisions of the Previous Agreement.




NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties hereto agree as follows:




1.

Duties, Scope of Agreement, and Relationship of the Parties




(a)

The Company hereby agrees to retain Consultant to act in the capacity of
President, and Consultant agrees to act in a capacity as President during the
term of this Agreement. The Company is contracting with Consultant for the
services described in Section 1.a. above and Consultant reserves the right to
determine the time, method, manner and means by which such services will be
performed.  The order or sequence in which the services are to be performed is
under the control of the Consultant.  Consultant is not required to perform the
services during a fixed hourly or daily time and, if the services are to be
performed at the Company's premises, the Consultant's time spent at the
Company's premises is to be at the Consultant's discretion, subject only to the
Company's normal business hours and security requirements.  Consultant confirms
to the Company that the Company will not be required to furnish or provide any
training to the Consultant to enable the Consultant to provide the
above-referenced services.  If reasonably requested by the Consultant, the
Company will provide the Consultant with a furnished office at the Company’s
premises and reasonable administrative assistance to enable the Consultant to
perform the above-referenced services, and use of office equipment commensurate
with the position of President of the Company.  Consultant is not required to
devote the Consultant's full time nor the full time of the Consultant's staff to
the performance of the Services, and Client acknowledges that the Consultant has
other clients and





RGFRConsultant

 

 

1




offers services to the general public and that Consultant is entitled to
reasonable vacation of up to three weeks in every six month period, and sick
time to be taken at his discretion.  The Company will not withhold any amount
that would normally be withheld from an employee's pay.  All insurance coverage,
payroll tax and withholding required for Consultant and Consultant's staff will
be the sole responsibility of Consultant.  The Consultant will take appropriate
measures to ensure that any staff that perform Services are competent and that
they do not breach Section 7, below.




(b)

The services rendered by consultant to the company pursuant to this Agreement
shall be as an independent contractor, and this Agreement does not make
Consultant the employee, of the Company. The company shall not withhold for
Consultant any federal or state taxes from the amounts to be paid to consultant
hereunder, and Consultant agrees that he will pay all taxes due on such amounts.




2.

Compensation




a.

As compensation for its Consulting Services hereunder, the Company shall pay a
cash fee each month during the term of this agreement of $10,000.




b.

As compensation for its Consulting Services hereunder, the Company will issue to
Consultant each month during the term of this Agreement shares of its common
stock valued at $20,000 based on its price at the close on the last trading day
of each month.  The foregoing shares shall be issued as of the last business day
of each month, and shall be delivered to Consultant as soon as reasonably
practicable.




c.

Other forms of compensation may occur depending on the nature of a specific
transaction and only upon the mutual agreement of both parties.  




d.

Consultant shall participate during each calendar year (or part thereof) during
which he is engaged as an officer from time to time in the Company Stock Option
/Award/Incentive Plan, as adopted and amended.




3.

Expenses




The Company shall reimburse Consultant for all reasonable and necessary expenses
incurred by it in carrying out its duties under this Agreement. Consultant shall
submit related receipts and documentation with his request for reimbursement.




4.

Renewal; Termination




(a)

This Agreement shall continue in effect for successive 12 month terms until
terminated by the parties. Either the Company or the Consultant may terminate
this Agreement by giving the other party thirty (30) days written notice prior
to end of term. However, termination of Consultant by the Company shall not
relieve the Company of its financial obligations to Consultant as defined
herein.  Death of the Consultant and his inability to continue performing his
duties under the Contract will relieve the Company of its financial obligations
to





RGFRConsultant

 

 

2




Consultant as defined herein except for the payment to the Consultant’s
beneficiary, legal representatives or estate, as the case may be, of any accrued
compensation plus 90 days of additional compensation as used in Section 2(a)
“Compensation”.




(b)

Subject to the continuing obligations of Consultant under Section 5 below,
either party may terminate this Agreement at any time if the other party shall
fail to fulfill any material obligation under this Agreement and shall not have
cured the breach within 15 business days after having received notice thereof.




(c)

Termination or expiration of this Agreement shall not extinguish any rights of
compensation that shall accrue prior to the termination.




5.

Confidential Information




(a)

“Confidential Information,” as used in this Section 5, means information that is
not generally known and that is proprietary to the Company or that the Company
is obligated to treat as proprietary. This information includes, without
limitation:




(i)

Trade secret information about the Company and its products;




(ii)

Information concerning the Company’s business as the Company has conducted it
since the Company’s incorporation or as it may conduct it in the future; and




(iii)

Information concerning any of the Company’s past, current, or possible future
products, including (without limitation) information about the Company’s
prospects, research, development, engineering, purchasing, manufacturing,
accounting, marketing, selling, or leasing efforts.




(b)

Any information that Consultant reasonably considers Confidential Information,
or that the Company treats as Confidential Information, will be presumed to be
Confidential Information (whether Consultant or others originated it and
regardless of how it obtained it).




(c)

Except as required in its duties to the Company, Consultant will never, either
during or after the term of this Agreement, use or disclose confidential
Information to any person not authorized by the Company to receive it for a
period of two (2) years after termination of this Agreement. However,
information in the possession of Consultant as of the Effective Date of this
Agreement, information that is public or becomes public, or information that is
required to be disclosed by a bona fide legal authority is exempt from this
Agreement.




(d)

If this Agreement is terminated, Consultant will promptly turn over to the
Company all records and any compositions, articles, devices, apparatus and other
items that disclose, describe, or embody Confidential Information, including all
copies, reproductions, and specimens of the Confidential Information in its
possession, regardless of who prepared them. The rights of the Company set forth
in this Section 5 are in addition to any rights of the Company with respect to
protection of trade secrets or confidential information arising out of the





RGFRConsultant

 

 

3




common or statutory laws of the State of Texas or any other state or any country
wherein Consultant may from time to time perform services pursuant to this
Agreement. This Section 5 shall survive the termination or expiration of this
Agreement.




(e)

Consultant agrees to enter into a 16(b) Plan for any sales of shares of company,
subject to the Plans approval by the company in writing, during any time and 90
days thereafter, in which he would be an affiliate as defined in the Securities
Exchange Act of 1934.




6.

False or Misleading Information




The Company warrants that it will provide Consultant with accurate financial,
corporate, and other data required by Consultant and necessary for full
disclosure of all facts relevant to any efforts required of Consultant under
this Agreement. Such information shall be furnished promptly upon request. If
the Company fails to provide such information, or if any information provided by
the Company to Consultant shall be false or misleading, or if the Company omits
or fails to provide or withholds relevant material information to Consultant or
to any professionals engaged pursuant to paragraph 5(d) above, then, in such
event, any and all fees paid hereunder will be retained by Consultant as
liquidated damages and this Agreement shall be null and void and Consultant
shall have no further obligation hereunder. Further, by execution of this
Agreement, the Company hereby indemnifies Consultant from any and all costs for
expenses or damages incurred, and holds Consultant harmless from any and all
claims and/or actions that may arise out of providing false or misleading
information or by omitting relevant information in connection with the efforts
required of Consultant under this Agreement.




7.

Consultant’s Best efforts and No Warranty of Information




Consultant shall use his best efforts to use reliable information and techniques
associated with the oil and gas business. However, Consultant makes no warranty
as to the completeness or interpretation of such information, nor does
Consultant warrant the information with regard to errors or omissions contained
therein. Any reserve estimates, price calculations, price forecasts, exploration
potential predictions or similar information provided by Consultant are, or may
well be, estimates only and should not be considered predictions of actual
results.




8.

Miscellaneous




(a)

Successors and Assigns. This Agreement is binding on and ensures to the benefit
of the Company. Company cannot assign this Agreement without Consultant’s
written agreement.




(b)

Modification. This Agreement may be modified or amended only by a writing signed
by both the Company and Consultant.




(c)

Governing Law. The laws of Texas will govern the validity, construction, and
performance of this Agreement. Any legal proceeding related to this Agreement
will be brought in an appropriate Texas court, and both the Company and
Consultant hereby consent to the exclusive jurisdiction of that court for this
purpose.





RGFRConsultant

 

 

4







(d)

Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective, to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.




(e)

Waivers. No failure or delay by either the Company or Consultant in exercising
any right or remedy under this Agreement will waive any provision of the
Agreement, nor will any single or partial exercise by either the Company or
Consultant of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.




(f)

Captions. The headings in this Agreement are for convenience only and do not
affect this Agreement’s interpretation.




(g)

Entire Agreement. This Agreement supersedes all previous and contemporaneous
oral negotiations, commitments, writings, and understandings between the parties
concerning the matters in this Agreement.




(h)

Notices. All notices and other communications required or permitted under this
Agreement shall be in writing and sent by registered first-class mail, postage
prepaid, and shall be effective five days after mailing to the addresses stated
below. These addresses may be changed at any time by like notice.




In the case of the Company:




Rangeford Resources, Inc.

556 Silicon Drive, Suite 103

Southlake, TX 76092







In the case of Consultant:




Colin C. Richardson

11508 Southerland Drive

Denton, TX 76207







(i)

Indemnification. Company agrees to indemnify and hold harmless Consultant from
any and all claims, actions, liabilities, costs, expenses, including attorney
fees arising from claims made against Consultant in connection with Company’s
possession or use of advice, guidance, materials, information, data or other
services provided by Consultant under this Agreement.








RGFRConsultant

 

 

5






(j)

Conflicts of Interest. Company acknowledges that Consultant is engaged in the
business of providing consulting for other companies in the oil and gas industry
within North America and internationally. In the event Consultant is requested
by Company to provide advice and guidance on or about issues that may create a
potential conflict of interest between Consultant’s other business matters and
the Company’s operations, Consultant shall not be required by Company to render
advice and guidance on such an area. Company and Consultant shall use their best
efforts to notify each other of any potential conflicts of interests. In any
event, Consultant’s general knowledge that Company plans to engage, or is
actively engaging, related to the oil and gas industry shall in no way preclude
Consultant, or Consultant’s business entities, from providing services or
consulting for other oil and gas companies within the same area.




[Signature Page Follows]




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




“The Company”

“Consultant”

RANGEFORD RESOURCES, INC.

Colin C. Richardson







By:

By:

Colin C. Richardson








RGFRConsultant

 

 

6


